File Name: 13a0747n.06
                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                           No. 12-1745
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                           Aug 12, 2013
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                                )
                                                         )     ON APPEAL FROM THE
             Plaintiff - Appellee,                       )     UNITED STATES DISTRICT
                                                         )     COURT FOR THE WESTERN
v.                                                       )     DISTRICT OF MICHIGAN
                                                         )
THOMAS A. CENSKE,                                        )
                                                         )
             Defendant - Appellant.                      )
                                                         )

BEFORE: GILMAN, GRIFFIN, and WHITE, Circuit Judges.

       HELENE N. WHITE, Circuit Judge.                 Thomas Censke appeals as procedurally

unreasonable the 120-month sentence the district court imposed on resentencing after remand. We

AFFIRM.

                                                 I.

       By superseding indictment, Censke was charged with four counts of mailing threatening

communications to different persons in 2003, 2006, and 2008, in violation of 18 U.S.C. § 876(c).

Following a court-ordered psychiatric/psychological competency examination, Censke was found

competent to stand trial. Censke represented himself with standby counsel at his July 2009 trial.

The jury convicted him as charged and the district court imposed a 120-month sentence, above the

70- to 87-month Guidelines range. On appeal, a panel of this court affirmed his convictions but

vacated the sentence as violative of Tapia v. United States, 131 S. Ct. 2382 (2011) (holding that the
No. 12-1745
United States v. Censke

Sentencing Reform Act precludes a sentencing court from imposing or lengthening a prison term in

order to foster or promote a defendant’s rehabilitation). United States v. Censke, 449 F. App’x 456,

458 (6th Cir. 2011).

        Following this court’s remand, counsel was appointed and represented Censke at the May

2012 resentencing. Appointed counsel filed two motions—for a psychiatric exam and an updated

Presentence Report (PSR)—as well as a sentencing memorandum that argued for a within-

Guidelines sentence. The district court heard argument on the motions at the resentencing, denied

them, and again sentenced Censke to 120 months’ imprisonment.

                                                  II.

        Censke argues that his sentence is procedurally unreasonable because the central issue at

resentencing was his dangerousness and the need to protect the public, and the district court’s denial

of his motions for an updated psychological evaluation and PSR precluded him from presenting

information highly relevant to that issue, i.e., his post-sentence rehabilitation.

                                                  A.

        This court reviews sentences for reasonableness under an abuse of discretion standard.

United States v. Wendlandt, 714 F.3d 388, 393 (6th Cir. 2013). “A sentence is procedurally

inadequate if the district court fails to calculate properly the Guidelines range, treats the Guidelines

as mandatory, fails to consider the section 3553(a) factors, selects the sentence based upon clearly

erroneous facts, or fails to adequately explain the chosen sentence.” United States v. Harmon, 607

F.32 233, 238 (6th Cir. 2010) (citing Gall v. United States, 552 U.S. 38, 51 (2007)).



                                                   2
No. 12-1745
United States v. Censke

       Between Censke’s original sentencing and resentencing, the Supreme Court resolved a circuit

split and held that, when an appellate court sets aside a defendant’s sentence, a district court at

resentencing may consider evidence of the defendant’s post-sentencing rehabilitation “and such

evidence may, in appropriate cases, support a downward variance from the advisory Guidelines

range.” Pepper v. United States, 131 S. Ct. 1229, 1249 (2011). The Court observed that evidence

of post-sentencing rehabilitation may be highly relevant to § 3553(a) factors such as the defendant’s

history and characteristics, § 3553(a)(1); may be pertinent to the need for the sentence imposed to

serve the general purposes of sentencing, in particular to afford adequate deterrence to criminal

conduct and protect the public from further crimes of the defendant, § 3553(a)(2)(B)-(D); and may

also critically inform a sentencing court’s overarching duty to impose a sentence sufficient, but not

greater than necessary, to comply with the sentencing purposes of § 3553(a)(2). Id. at 1241–42.

                                                 B.

       In the instant case, the district court considered the post-sentencing rehabilitation evidence

Censke submitted with his (re)sentencing memorandum and addendum, which included a BOP

psychological assessment performed by Chief Psychologist Dr. Rhinehart in August 2010, additional

reports dated September and November 2010, and certificates of completion of courses Censke took

in 2010 and 2011.         Censke’s sentencing memorandum summarized his background and

accomplishments, noted that these “were not fully known to the Court at the time of the original

sentencing,” and set forth his “future plans and goals upon release from prison.” The most recent

report of Dr. Rhinehart submitted with Censke’s sentencing memorandum was dated November 1,

2010, and stated in part:

                                                 3
No. 12-1745
United States v. Censke

       The inmate has a severe personality disorder, with both cluster B features,
       narcissistic, sadistic, borderline and histrionic.

       He did have PTSD [post-traumatic stress disorder] at age 7 or 8, when his mother and
       he were held hostage, and his mother was sexually assaulted.

       Over the years he has had a number of forensic evaluations in the BOP. Some have
       diagnosed him as having a Bipolar Disorder, Type 1, with manic features. Others
       have not seen him as having a Bipolar Disorder . . . .
       ...
       He is care level 2-MH and is being referred to a care level 2 facility as he does
       require frequent contacts by myself.

       The inmate shows no evidence of psychosis. He does appear to exaggerate his
       symptoms in order to “poke” the criminal justice symptoms [sic] as well as to obtain
       the attention and admiration of others.

PID 1684.

                                                 C.


       The Government opposed Censke’s motions for a mental evaluation and updated PSR,

asserting that the original PSR documented Censke’s behavioral problems while in custody before

the original sentencing and that reports recently received from a Deputy U.S. Marshal (who was

present at the resentencing) discussed Censke’s behavior while housed in the Chippewa County Jail

(CCJ) awaiting resentencing.

       The Government called the Deputy U.S. Marshal, who testified that an officer at CCJ had

called him and asked that Censke be removed from the facility because of bad behavior. The Deputy

U.S. Marshal testified that CCJ reports stated that on April 26, 2012, Censke flushed his prison

jumpsuit down his cell toilet and flooded the surrounding cells. Reports dated the following day

stated that Censke “began urinating in his cell, not in the toilet but on the walls and on the floor,”

                                                  4
No. 12-1745
United States v. Censke

was viewed “kicking his cell door, trying to pull his sink off the wall, and actually jumping up and

down on the sink in his cell, trying to break that.” PID 1751-52.

       Following the U.S. Marshal’s testimony, the Government argued that the original PSR

documented “exactly the same kind of behavior,” and “it doesn’t look like anything has changed at

all.” PID 1753. Appointed counsel disagreed, stating that the recent misconduct was more anti-

authoritarian than threatening or violent, to which the court responded that the CCJ reports stated

that Censke threatened that he could injure an officer or inmate given the opportunity, and “made

the action of a stab wound to the neck.” PID 1754.

       The district court denied the motion for an updated mental evaluation, stating:

       I have a pre-sentence report. In addition to that, of course, this Court has sat through
       and presided at the trial of Mr. Censke and heard all of the evidence that was
       presented at that trial . . . . So my ruling on this motion for a psychiatric or
       psychological exam at this time is that the defendant speculates that the main reason
       for the defendant’s sentence was my concern about recidivism, due to the defendant’s
       mental status, and the defendant seeks a new mental exam which he thinks would
       demonstrate that he is now in better mental shape than he was when he was
       sentenced a couple of years ago.
       ...
       I don’t think a new mental exam for the defendant here is warranted. It is evident
       that he has not changed . . . . He still is proving himself to be a difficult prisoner.
       He, as we have heard here, had to be removed from the Chippewa County Jail,
       transported to a federal FBP Milan, Michigan. This is a continuation of his acting
       up in custody prior to his being on trial here the last time. Nothing has changed.
       And whether or not his mental state has improved, his conduct surely hasn’t, and so
       I perceive him to still be the same threat to public safety as he was before, when I
       originally sentenced him. So, therefore, the motion for psychological exam . . . is
       denied.

PID 1756-57. The court also denied Censke’s motion for an updated PSR after noting that it had

reviewed the documents Censke submitted with his sentencing memorandum:


                                                  5
No. 12-1745
United States v. Censke

        I think that this Court has a comprehensive pre-sentence report. I don’t think that I
        need another one. And I don’t think that another one would provide any . . . useful
        information that would be anything different from what I already have in the original
        report. And, of course, as I said before, I sat through the trial so I am also familiar
        with the facts in the case. And so I am going to respectfully deny that motion . . .

PID 1758. Censke allocuted at some length but only briefly alluded to his post-sentencing

rehabilitation.

                                                  D.

        The district court was permitted to and did, in fact, review the post-sentence rehabilitation

evidence that Censke submitted with his sentencing memorandum and addendum, i.e., his

documented coursework and Dr. Rhinehart’s psychological reports from 2010. See Pepper, 131 S.

Ct. at 1241–42; United States v. Carter, 444 F. App’x 862, 864–65 (6th Cir. 2011),

        Counsel conceded at the resentencing that the district court was not obligated to order an

updated PSR under either Fed. R. Crim. P. 32(c) or 18 U.S.C. § 3552(a), but that “it would seem

reasonable that the Court would want an updated report.” PID 1755. Censke cites no authority to

support that the denial of his motion for an updated PSR constituted procedural error.

        Nor was the district court required to order an updated mental evaluation. See 18 U.S.C. §

3552(c) (if, after receipt of a PSR or psychiatric or psychological report, the district court “desires

more information than is otherwise available to it,” “the court may order the same psychiatric or

psychological examination and report thereon”).

        There is also no merit to Censke’s argument that, by denying his motions for an updated

mental status evaluation and PSR, the district court violated 18 U.S.C. § 3661. Section 3661



                                                  6
No. 12-1745
United States v. Censke

provides that “[n]o limitation shall be placed on the information concerning the background,

character, and conduct of a person convicted of an offense which a court . . . may receive and

consider for the purpose of imposing an appropriate sentence.” The statute does not affirmatively

obligate a sentencing court to request updated mental evaluations or PSRs.

                                                  E.

       The district court concluded that an above-Guidelines sentence was needed to protect the

victims of Censke’s crimes and the public, citing Censke’s history of instability, his numerous

threats, and his continued denial of wrongdoing. The court summarized the threats Censke made

that led to his convictions, which included death threats to public officials and others, recounted the

fears the victims expressed, and observed that during Censke’s 2 ½ years in prison he remained a

problem. The district court did not abuse its discretion by denying either of Censke’s motions and

those rulings did not render the sentence procedurally unreasonable. For these reasons, we AFFIRM

the 120-month sentence imposed at Censke’s resentencing.




                                                  7